Citation Nr: 1502832	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  13-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral cataracts.


REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and L.O.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1972 to February 1975.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The rating decision noted that it was confirming a previous denial, but there is no record of a previous adjudication of the Veteran's service connection claim for bilateral cataracts.  The RO had previously adjudicated a service connection claim for right eye injury but this was a separately adjudicated matter that was eventually granted by the RO in December 2012.  

In April 2014, the Veteran and L.O. testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The issue of entitlement to service connection for a left eye cataract is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed right eye cataract was incurred in service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right eye cataract have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a right eye cataract.  Other than the matter addressed in the remand section below, as this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran contends that his right eye cataract is a result of a stabbing injury to his right eye in service. 

Service treatment reports reflect a right eye injury with abrasion to nose in March 1973.  The Veteran stated at the time of the injury that he was stabbed with a knife.  There is no further record of treatment to the right eye.

At an RO hearing in July 1995 addressing the Veteran's service connection claim for residuals of right eye injury (which was granted by the RO in December 2012 as a scar), the Veteran testified that he had experienced blurriness in his right eye off and on since the time of the injury in 1973.
 
In June 2007 the Veteran underwent a VA examination in which the examiner determined that the Veteran's cataracts were age-related.  The claims file was not reviewed in making this assessment, nor was a rationale provided.

In January 2010, the Veteran's VA ophthalmologists submitted an opinion that the Veteran's right eye cataract was most likely caused by or a result of the ocular trauma sustained in 1973.  It was noted that the Veteran's medical records in 1973 were reviewed, as well as VA treatment records.  The rationale was that there was clearly documented history of ocular trauma and an asymmetric nature of cataract, worse in the right (traumatized eye).  

These VA doctors also submitted another opinion dated in January 2010 noting that the asymmetry in the Veteran's cataracts, with the right being worse than the left, was possibly due to the history of trauma to the right eye.  

The Veteran underwent a VA examination in February 2010.  The examiner determined that Veteran's cataracts were less likely than not related to his history of in-service lower right eyelid laceration.  The examiner noted that the right eye cataract was unlikely to be traumatic, as this cataract had gradually worsened over the last three years; and traumatic cataracts developed immediately after ocular trauma and worsened rapidly.  The Veteran stated that the trauma was in 1973.  It was noted that the claims file was not available for review.

The Veteran was scheduled for another VA examination in November 2013, at which the examiner determined that there was no ocular sequela noted on examination due to the history of trauma (stabbing) to the right orbital region.  It was noted that the claims file was reviewed.  

In reviewing the conflicting medical opinions of record, there is no reason shown to value the negative medical opinions over the medical opinion from the Veteran's VA ophthalmologists, who determined that the Veteran's right eye cataract was the result of the Veteran's eye injury in service.  The VA doctors reviewed the medical records from 1973 and VA treatment records.  The rationale was that there was a clearly documented history of ocular trauma and the cataracts were asymmetric, worse in the right eye.  Moreover, the Board observes that the Veteran has attested to his long-term eye blurriness in the right eye since the 1973 injury, which, as a lay person, he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  Further, the Board considers the Veteran's assertions of a continuity of right eye blurriness since service to be credible in the absence of any probative evidence expressly negating those assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence). 

On the other hand, the medical evidence in June 2007, February 2010, and November 2013 is not in favor of the Veteran's claim.  However, the June 2007 and February 2010 VA examiners did not have access to the Veteran's claims file in making the assessment and it is not clear if the examiners were fully informed as to the Veteran's medical history; nor did the June 2007 or November 2013 VA examiners provide a rationale for the opinions provided.  See Nieves-Rodriguez, 22 Vet. App. at 304 (A medical opinion containing only data and conclusions is not entitled to any weight.).  In evaluating these medical opinions there is no reason shown to value these opinions over those of the Veteran's VA ophthalmologists.

The medical evidence establishes that the Veteran's right eye was injured in service; he has complained of right eye blurriness since the injury in service; he is currently diagnosed with a right eye cataract; and his VA ophthalmologists have determined that it is likely that the Veteran's right eye cataract is a result of the ocular trauma in service with supporting rationale and review of pertinent records.  When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for right eye cataract is granted.




ORDER

Entitlement to service connection for right eye cataract is granted.


REMAND

Given that service connection has been granted for a right eye cataract, an opinion should be provided to address whether the Veteran's left eye cataract is secondarily related to his right eye cataract.  The Veteran's representative also has not been given the opportunity to submit argument on the Veteran's behalf since she was given the power of attorney in September 2014.  See September 2014 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  When an appellant appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person." 38 C.F.R. § 20.600 (2014).  When an appellant has appointed a representative, the RO must afford that representative the opportunity to execute a VA Form 646, prior to certification of the appeal to the Board "in all instances."  VA Adjudication Procedure Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000); 38 C.F.R. § 20.600 (2014).  In order to comply with due process of law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment records he has received for his left eye cataract.

2.  Allow the Veteran's representative the opportunity to submit a VA Form 646 and/ or argument and evidence on the Veteran's behalf. 

3.  Make arrangements to obtain medical opinions to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left eye cataract was caused, or alternatively, aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's service-connected right eye cataract.  

If warranted, the examiner(s) should examine the Veteran prior to making these assessments.

The claims file must be made available to, and reviewed by, the examiner.  Any appropriate testing should be conducted.

Please provide a complete rationale for your opinion(s).  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


